Citation Nr: 1514926	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO. 13-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased (compensable) rating for residual fracture, fifth metacarpal, right hand.

2. Entitlement to service connection for post-operative left forearm malignant melanoma with painful and adherent scar (also claimed as sunburn) (hereinafter "melanoma".

3. Entitlement to an increased (compensable) rating for bilateral hearing loss.

4. Entitlement to service connection for bilateral lower extremity peripheral neuropathy (hereinafter "neuropathy").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a December 2014 Appellate Brief.

The issues of entitlement to increased (compensable) ratings for residual fracture, fifth metacarpal, right hand and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's post-operative left forearm malignant melanoma with painful and adherent scar (also claimed as sunburn) was not manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service. 

2. The Veteran's bilateral lower extremity peripheral neuropathy was not manifested in service and a preponderance of the evidence is against finding it is related to service or is caused or aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for post-operative left forearm malignant melanoma with painful and adherent scar (also claimed as sunburn) have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by letter sent to the Veteran in February 2010, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision as to these claims. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. Id. VA's duty to notify has been satisfied.

VA's duty to assist has been satisfied. The Veteran's private treatment records, service treatment records and VA treatment records have been associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran has not been afforded VA examinations for the claimed disabilities, melanoma and neuropathy. VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. at 83. There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). There is no competent evidence indicating that such examinations are "necessary" within the law. 

VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. The Veteran will not be prejudiced by the Board proceeding to the merits of his melanoma and neuropathy claims. 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). None of the Veteran's conditions are, however, listed as chronic conditions under 38 C.F.R. § 3.309(a). 

Additionally, for veterans such as the current appellant, who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as numbness of the extremities as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

A "presumption" exists under the laws and regulations pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) and 3.309(e). That is, a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service. A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962 and May 7, 1975 unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f). However, the Veteran's melanoma has not been diagnosed as a disability included in 38 C.F.R. § 3.309(e). When presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for his claimed disability with proof of actual direct causation from exposure to an herbicide agent or other link to service. See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Melanoma

The Veteran claims that his melanoma was due to herbicide exposure. Under the authority granted by the Agent Orange Act of 1991, VA has determined that presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any conditions other than those for which VA has found a positive association between the condition and such exposure. VA has determined that a positive association exists between exposure to herbicides and the subsequent development of the following conditions: AL amyloidosis; chloracne or other
acneform disease consistent with chloracne; type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery, and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's
lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda (PCT); prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). PCT, chloracne, and acute and subacute peripheral neuropathy are required to become manifest to a compensable degree within one year from last exposure. 

The Veteran served in Vietnam. Melanoma is not, however, one of the currently recognized disabilities associated with herbicide exposure. There is no medical or scientific evidence of record linking the Veteran's melanoma to herbicide exposure. 

The Veteran may establish service connection for his melanoma with proof of actual direct causation from exposure to an herbicide agent or other link to service. See Combee, 34 F.3d at 1041-42. Review of treatment reports from University Hospitals dated August 1998, show diagnosis and treatment for left arm melanoma; however, no evidence has been received showing any relationship between this condition and the Veteran's military service. 

The Board has fully considered the Veteran's lay assertions. A layperson is, however, not competent to address the etiology of melanoma. See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge). Accordingly, the absence of evidence supporting a connection between the melanoma and the veteran's service remains. See Waters, 601 F.3d at 1278 (veteran's conclusory generalized statements are insufficient to establish a nexus to service even under the generous standards regarding the provision of examinations).

In the absence of evidence showing that the Veteran currently has a disorder that began in, or was caused by military service, or diagnosed within one year of service, service connection for melanoma on a direct basis has not been established and there is no showing that the melanoma may be associated with any in-service event. 

Neuropathy

The Veteran claims that his neuropathy is due to herbicide exposure. As indicated above, under the authority granted by the Agent Orange Act of 1991, VA has determined that presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any conditions other than those for which VA has found a positive association between the condition and such exposure. However, even assuming that the veteran has been diagnosed with neuropathy, acute and subacute peripheral neuropathy are required to become manifest to a compensable degree within one year from last exposure in order to qualify for the presumption. 

As noted, the Veteran served in Vietnam but there is no evidence demonstrating that he has a peripheral neuropathy condition that manifested or was diagnosed within one year of exposure. Given that any neuropathy did not first become manifest to a compensable degree within one year after last exposure to herbicides, service connection for peripheral neuropathy cannot be established on a presumptive basis. 

The Veteran may establish service connection for his claimed neuropathy with proof of actual direct causation from exposure to an herbicide agent or other link to service. See Combee, 34 F.3d at 1041-42. It remains unclear, however, whether the Veteran in fact has neuropathy. While the Veteran was noted to report symptoms during September 1998 private treatment, the Veteran's May 2010 "Agent Orange" VA examination recorded neither symptoms nor diagnosis of neuropathy.

The Board notes that a veteran generally is not competent to diagnose his medical condition; he is only competent to identify and explain the symptoms that he observes and experiences. See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis); see also Waters, 601 F.3d at 1278 (veteran's conclusory generalized statements are insufficient to establish a nexus to service even under the generous standards regarding the provision of examinations).

The preponderance of the evidence of record is against a finding that the Veteran has any present melanoma or neuropathy that had its onset during active service or is related to any in-service disease, event, or injury. See 38 U.S.C.A. § 1110. The criteria for service connection for melanoma or neuropathy are not met and the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. See 38 U.S.C.A.
§ 5107(b). However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Service connection for post-operative left forearm malignant melanoma with painful and adherent scar (also claimed as sunburn) is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.


REMAND

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. See 38 C.F.R. § 3.327(a) (2014). 

VA examinations in connection with for residual fracture, fifth metacarpal, right hand and for bilateral hearing loss were conducted in August 2010. The Veteran has repeatedly asserted that these service-connected disabilities are worsening. While the mere passage of time does not necessarily undermine the reliability of the VA examinations, when coupled with the Veteran's credible statements, the resultant evidence may suggest a worsening of disabilities since the last VA examination. Accordingly, the Board must remand the claims for increased rating for residual fracture, fifth metacarpal, right hand and for bilateral hearing loss for new VA examinations. 38 C.F.R. § 3.327(a); see Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examinations for both residual fracture, fifth metacarpal, right hand and for bilateral hearing loss. 

As to the examination for the residual fracture, fifth metacarpal, right hand, the examiner should address at what point(s) in the range of motion testing the Veteran experiences pain and the extent to which the injured finger interferes with the overall function of the hand.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete description of the extent and effects of each disability should be provided. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the required examinations have been completed,
the report should be reviewed to ensure that it is in
complete compliance with the directives of this remand. 
If the report is deficient in any manner, it should be
returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims, to include consideration of whether the case is appropriate for an extra-schedular evaluation. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


